Citation Nr: 0916807	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  02-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of fractures 
of the right 10th and 11th ribs.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service as a midshipman at the United 
States Naval Academy (USNA) in 1966 to 1970 and active duty 
from August 1970 to February 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim for service 
connection.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2006 by the 
undersigned Veterans Law Judge. 

During the hearing, as well as throughout correspondence sent 
to the RO, the Veteran has raised several other claims for 
service connection.  In his letter received in February 2009, 
the Veteran takes issue with VA for failing to address all of 
the other injuries that he sustained on active duty.  In this 
letter, he provides what he refers to as a partial list 
limited to major injuries.  His list includes: broken ribs 
(this issue is currently on appeal), crushed and lacerated 
right foot, laceration of knuckles on left hand, injury to 
right knee, loss of consciousness and dizziness, laceration 
on scalp, abrasions on left arm and left shoulder, laceration 
of left foot, and a dental injury incurred in 1996.  However, 
with the exception of the issues involving residuals of an 
injury of the ribs currently on appeal, and the dental 
injury, these issues have not been developed or adjudicated 
and are not ready for appellate review.  Accordingly, they 
are REFERRED to the RO for appropriate action.

In September 2006, the Board remanded this claim for 
additional development.  Unfortunately, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of fractures of the right 10th and 11th ribs.  He 
asserts he fractured his ribs while wrestling for the United 
States Naval Academy (USNA) varsity wrestling team while he 
was a student at the USNA.  He states he was treated at a 
sickbay and underwent physical therapy for two months.  Final 
adjudication has been delayed in this case because treatment 
records from the Veteran's Academy years have not been 
associated with his claims folder.  

This claim was previously remanded to make an additional 
attempt to receive the Veteran's treatment records from the 
USNA.  The file contains no records from the Veteran's period 
of time while as a midshipman at the Academy from 1966 to 
1970.

Several additional attempts were made to retrieve the records 
in question.  The RO was informed in October 2003 that when 
requesting USNA records to be sure to indicate the Veteran 
was a student at the Academy.  The RO then requested the 
records and indicated the Veteran was a student; however, 
they received a response that USNA records are located at the 
Registrar's Office.  Subsequently, the RO contacted the USNA 
Health Clinic on three occasions in order to obtain the 
Veteran's records.  In its first and second requests, the RO 
asked for records from 1967 and all records.  In its third 
request, the RO limited its request by asking for records 
dated January 1, 1967 to December 31, 1967.  There was only 
one request to the registrar's office and in that request the 
RO did not indicate the Veteran had been a student at the 
Academy.

Post-service treatment records indicate that the Veteran does 
have healed fractures of the right 10th and 11th ribs.  
Additionally, the Veteran testified that he used to 
experience discomfort when lying down or when performing 
activities such as surfing without a wetsuit.

Also, the Board notes that in his February 2000 claim for 
service connection for dental trauma to various teeth, the 
Veteran indicated he was seeking service connection.  
Following the rating decision, which found that the Veteran 
was entitled to treatment for teeth numbered 8, 9, and 10, 
the Veteran submitted a notice of disagreement in which he 
essentially expressed his desire for service connection for 
dental trauma to these teeth.  The Court has held that where 
a claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be 
remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Make an additional attempt to 
retrieve records specifically from the 
United States Naval Academy Registrar 
for 1966 to 1970.  Indicate that the 
Veteran was a student.  Ask for all 
records pertaining to the Veteran, 
including all student records, health 
records, verification of attendance, 
records of prizes and awards received, 
and/or sports participation records.  
If a response is received that the 
records are at another facility, make 
an additional inquiry to find out which 
facility the records were sent.  If no 
records can be found, a negative 
response must be included in the claims 
folder.

2.  Schedule the Veteran for a VA 
examination for residuals of fractures 
of the right 10th and 11th ribs.  The 
Veteran should be asked to describe in 
detail the injury to his ribs sustained 
while at the USNA.  The examiner should 
identify and completely describe all 
symptomatology.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, and offer comments and an opinion 
addressing whether it is at least as 
likely as not (probability of 50 
percent) that the Veteran's current 
residuals of fractures of the right 10th 
and 11th ribs are causally related to 
the injury sustained during service as 
reported by the Veteran.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should issue an SOC with 
respect to the issue of entitlement to 
service connection for dental trauma.  
The Veteran should be advised of the 
time period in which a substantive 
appeal must be filed in order to obtain 
appellate review of those issues.  The 
claims file should be returned to the 
Board for further appellate 
consideration only if the appellant 
files a timely substantive appeal.

4.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

